Title: John Quincy Adams to Thomas Baker Johnson, 31 July 1797
From: Adams, John Quincy
To: Johnson, Thomas Baker


        
          My Dear Sir.
          London 31. July 1797.
        
        Though I have not hitherto enjoyed the pleasure of a personal acquaintance with you, I have long since learnt to participate in the warm affection which a most amiable and worthy family, to which you belong, bear towards you, and at this time after having formed and solemnized, the tenderest and dearest of all human connections with your beloved sister, Louisa, I am happy in deriving from it some claim to your regard, and the right of giving you the sincerest and most cordial assurances of my friendship and attachment.— On Wednesday last the 26th: instt: we were married, and it is my wish and hope, that henceforward you will consider me in the light of a zealous and affectionate brother.
        The University at which you now reside, was also the instructress of my early youth, and is remembered by me with affection and gratitude. I hope that your career there will be as pleasing and as useful to you, as it was to me, and that in future life you will find the fruits of Literature and Science, as abundant and valuable, as their blossoms are fair and fragrant.
        I have to request your acceptance of the case of mathematical instruments which will accompany this Letter, and I hope they may prove of some utility to you in the pursuit of a branch of your studies, which if not the most attractive of those in which you are engaged, is among the most important.
        I am, Dear Sir, very sincerely and faithfully your friend & humble Servt:
        
          John Quincy Adams
        
      